Case: 12-14765     Date Filed: 04/16/2014   Page: 1 of 2


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-14765
                             Non-Argument Calendar
                           ________________________

                  D.C. Docket No. 3:12-cr-00034-WHA-TFM-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

ANTHONY LAMAR WINSTON,
a.k.a. June Boy,

                                                               Defendant-Appellant.

                          __________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         _________________________

                                  (April 16, 2014)

Before HULL, MARCUS and PRYOR, Circuit Judges

PER CURIAM:

      Thomas Goggans, appointed counsel for Anthony Lamar Winston in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
              Case: 12-14765    Date Filed: 04/16/2014   Page: 2 of 2


1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel=s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel=s motion to withdraw is GRANTED, and Winston=s convictions and

sentences are AFFIRMED. Winston’s motion for appointment of new counsel is

DENIED as moot.




                                         2